Citation Nr: 0419174	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
April 1970 and from March 1972 to March 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision.  The veteran 
filed a notice of disagreement in November 2002, the RO 
issued a statement of the case in May 2003, and the veteran 
perfected his appeal in May 2003.  

On March 15, 2004, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to  38 U.S.C.A. § 7107(c) (West 2002). 

As detailed below, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for PTSD.  The issue of service 
connection for PTSD, on the merits, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a February 1998 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal this rating 
decision.

2.  Evidence received since the February 1998 rating decision 
includes VA outpatient records reflecting, in pertinent part, 
a finding of PTSD made by a VA health care professional based 
on Vietnam war-related stressors. 

3.  Evidence received since the February 1998 rating decision 
has not been considered previously and is so significant that 
it must be reviewed in connection with the current claim.


CONCLUSION OF LAW

New and material evidence has been presented since the 
February 1998 final rating decision, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD, which he 
contends results from stressors that occurred in Vietnam 
during his period of active duty.  

The RO originally denied service connection for PTSD by a 
February 1998 rating decision, because there was no evidence 
of psychiatric treatment in service, and no evidence of 
recent treatment for a psychiatric disorder.  The veteran was 
provided notice of that rating decision in February 1998, 
together with his rights regarding the appeal of an adverse 
decision.  However, he did not file a notice of disagreement 
with that rating decision and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 
20.1103.

The veteran filed a claim to reopen in April 2001.  However, 
in its December 2001 rating decision, the RO did not consider 
the claim as a request to reopen under the "new and material 
evidence" analysis.  Instead, it treated the claim as a new 
claim and denied it under a "de novo merits" analysis.  
Nevertheless, the Board is not bound by either the RO's 
failure to apply the new and material evidence analysis or 
any implicit finding it may have made that new and material 
evidence had been received to reopen the claim.  The Board 
must itself determine whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Moreover, the veteran is not prejudiced by the Board 
undertaking a new and material analysis in this case because 
the RO, by undertaking the de novo merits analysis, afforded 
him an even higher level of review.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in April 2001) was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the older version of the 
regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to April 2001 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).
 
The evidence obtained in connection with the attempt to 
reopen includes VA outpatient treatment records which contain 
notations (such as one dated in January 2001) indicating that 
psychiatric health care professionals have concluded that the 
veteran currently has PTSD arising from Vietnam stressors.  
This evidence had not been considered previously and 
obviously is so significant that it must be reviewed in 
connection with the current claim.  The veteran has therefore 
presented new and material evidence regarding the previously 
denied claim of service connection for PTSD.  Accordingly, 
the petition to reopen is granted and consideration may be 
given to the entire evidence of record without regard to any 
prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for PTSD is necessary, and a thorough 
discussion of the application of the duties to notify and 
assist in this case will be included in a subsequent decision 
(if the claim remains denied following remand).  Therefore, 
this appeal is granted to this extent subject to further 
evidentiary development. 
  

ORDER

The claim for entitlement to service connection for PTSD has 
been reopened, and to this extent the appeal is granted. 


REMAND

To date, the veteran has not been sent a letter which 
specifically notifies him about what information and evidence 
not of record is necessary to substantiate his claim for 
service connection for PTSD, what information and evidence VA 
will seek to provide, and what information and evidence he is 
expected to provide.  This should be done.  

The veteran's claim for service connection for PTSD is based 
on stressors that alleged occurred during his service in 
Vietnam.  Service personnel records confirm that he served in 
the Marines in Vietnam from June 1967 to October 1969, and 
that he was involved in a "Counter-Insurgency Operation" 
during this entire period.  His MOS was Aviation Electronics 
Operator, which (as he described during his video conference 
hearing) meant he operated anti-aircraft and anti-personnel 
radar.  Other personnel records and his DD Form 214 relating 
to this period indicate that he received, in pertinent part, 
a Vietnam Service Medal with five stars, a Vietnam Campaign 
medal with a device, and a Republic of Vietnam Commendation 
Medal with a device.  There is no evidence that he ever 
received a Combat Action Ribbon or Purple Heart (although he 
apparently is seeking a Purple Heart based on one of his 
alleged stressors detailed below).  

In written statements and his hearing testimony, the veteran 
has primarily detailed the following PTSD stressors:

1.  Immediately upon arriving at Da Nang, 
he was assigned to a "blocking force" 
and was sent directly to "Am Sha 
Valley."  There he had to dig fox holes 
and was involved in a firefight within 
the first 48 hours (during which he 
apparently shot a Viet Cong soldier that 
was aiming at him).  

2.  While serving with the 2nd Light 
Anti-Aircraft Missile Battalion 
(L.A.A.M.B.) at Chu Lai in October or 
November of 1968, he was struck in the 
left buttock area with shrapnel from a 
Viet Cong mortar attack.  (None of his 
service medical records reflect treatment 
for a shell fragment wound, although he 
was treated in November 1968 for a 
laceration on the right lower leg from a 
"falling barrel.").  His unit was 
apparently bombarded regularly by enemy 
missile and mortar attacks because their 
living quarters were near an airstrip.  
He has submitted two "buddy" statements 
in an attempt to corroborate this 
stressor.  

The AMC should attempt to verify these stressors with the 
U.S. Marine Corps Historical Center.  Thereafter, if 
appropriate, the veteran should be scheduled for a VA PTSD 
examination (as detailed below).

Accordingly, the Board REMANDS this case for the following: 

1.  Send the veteran a letter discussing 
what information and evidence not of 
record is necessary to substantiate his 
claim for service connection for PTSD, 
what information and evidence VA will 
seek to provide, and what information and 
evidence he is expected to provide.  He 
also should be asked to submit any 
evidence in his possession that pertains 
to the claim.  

2.  Send a letter to the U.S. Marine 
Corps Historical Center, History and 
Museums Division, Building 58, Washington 
Navy Yard, Washington, D.C. 20374-0580, 
which summarizes the veteran's claimed 
stressors and includes copies of all 
relevant documentation (including his 
service personnel records and the two 
"buddy" statements).  In the letter, 
request verification of the veteran's 
Vietnam stressors and in particular any 
attacks upon or initiated by the 
veteran's units in Vietnam, which appear 
to have been the following:  H&S Btry., 
2d LAAM Bn, MWHG-1, 1st MAW, FMF between 
June 1967 and October 1968; H&S Btry., 
1st LAAM Bn, MACG-18, 1st MAW, FMF between 
October 1968 and August 1969; and MASS-2, 
MACG-18, 1st MAW between August 1969 and 
October 1969.  Undertake all appropriate 
follow-up development and include copies 
of all correspondence sent and received 
with the claims file. 

3.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Provide a report which includes 
complete rationales for all 
conclusions reached. 

4.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

5.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, 
including a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the statement of the case in May 2003) 
and discussion of all pertinent legal 
authority, including the most recent 
version of 38 C.F.R. § 3.304(f).  Allow 
an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



